Citation Nr: 1813654	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  14-42 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for bladder cancer, claimed as due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. M. Celli, Counsel



INTRODUCTION

The Veteran served on active duty from July 1950 to January 1952, with additional periods of Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In his December 2014 substantive appeal, the Veteran requested a Board hearing before a Veterans Law Judge.  However, in June 2016 and subsequent statements, he withdrew his hearing request.  See 38 C.F.R. § 20.704(e) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran asserts that he has bladder cancer as a result of exposure to contaminated water at Camp Lejeune, North Carolina.  In this regard, in his notice of disagreement and substantive appeal, he reported that his summer training for Reserve service occurred at such base from 1957 to 1963 and from 1956 to 1961, respectively.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1, 1953 through December 31, 1987 were potentially exposed to drinking contaminated water with volatile organic compounds.  See Veterans Benefits Administration Fast Letter 11-03 (January 11, 2011).  In this regard, VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C. 
§§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. 
§ 3.309(f) is amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the veteran was stationed at Camp Lejeune between August 1, 1953, and December 31, 1987.

The Veteran's Form DD-214 indicates that he had training at Camp Lejeune only from December 1950 to February 1951.  Additionally, as noted by the AOJ, his service treatment records dated during his Reserve service reflect that his periodic examinations took place in Dover, New Jersey.  As a result, the AOJ found the Veteran was not exposed to contaminated water during service and denied his claim.  

Here, the Board notes the Veteran's service treatment records reflect examinations dated in January 1952, December 1952, April 1957, April 1960, December 1960, May 1961, August 1961, and March 1962, subsequent to his verified period of active duty, which were indeed conducted in Dover, New Jersey.  Such records also show the Veteran had 11 years of service and his medical record was terminated by reason of honorable discharge in April 1963.  However, the record does not reflect verification of any service subsequent to January 1952, to particularly include any Reserve periods of service at Camp Lejeune.  Further, the record does not appear to include all service personnel records from the Veteran's Reserve service.  Therefore, a remand is necessary in order to verify all periods of his Reserve service, to include the location and extent of such service, and obtain his service personnel records pertinent to such service.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact any appropriate source, to include the National Personnel Records Center, the Department of the Navy, and/or the Veteran's Marine Corps Reserve unit, to verify all periods of Reserve service performed from January 1952 to April 1963, to include the location and extent of such service, and to obtain any outstanding service personnel records related to such Reserve service.

In making these requests, use the Veteran's complete name as listed on his Form DD-214.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All attempts to procure these records should be documented in the claims file.  If the records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain the evidence and provided an opportunity to obtain and submit those records for VA review.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




